DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-14, 16, 20 & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindebjerg et al, US Patent Pub. 20140193012 A1. (The Lindebjerg et al reference is cited in IDS filed 5/26/2020)
Re Claim 1, Lindebjerg et al discloses a cerumen filter plug for use in a sound conduit of a hearing device (para 0001: earwax/cerumen filter for placement in an opening of a hearing aid component), the sound conduit acoustically coupled to a transducer port and comprising a sound opening and a conduit wall defining an acoustic pathway between the transducer port and the sound opening (para 0003: sound emitted by a hearing aid travels from a hearing aid’s output transducer (receiver, loudspeaker) to a hearing aid sound outlet opening, where it has to pass the earwax/cerumen filter), the cerumen filter plug comprising: a ring structure (para 0045: circumferential bead 26) configured to be inserted through the sound opening into the sound conduit (para 0001: earwax/cerumen filter for placement in an opening sound inlet (hearing aid sound channel) of a hearing aid component) and comprising an outer-ring-surface configured to contact an inner-surface of the conduit wall (para 0045: peripheral edge 22) and an inner-ring-surface configured to define a ring opening providing for transmission of acoustic signals through the ring structure (para 0048: inner circumferential inner wall 34 for circumferential bead 26/ring); a filter structure disposed within the ring opening and configured to provide a barrier to passage of cerumen through the ring opening (para 0045: earwax filter 20 is formed within the circumferential bead 26); and an engagement body extending from the filter structure along a central axis of the ring structure and configured for engagement and/or coupling with a manipulation tool (paras 0051-0052: stem 42 & blind hole 50; where the blind hole 50 is configured to receive a tip 52 of a handling tool, where the tip 522 of the handling tool can be inserted into the blind hole 50 to handle the earwax filter).
Re Claim 3, Lindebjerg et al discloses the cerumen filter plug according to claim 1, wherein the ring structure comprises a hub disposed at the central axis of the ring structure and the filter structure extends between the hub and the inner-ring-surface (para 0051: stem 42), and wherein the engagement body is either coupled with the hub or is an integral extension of the hub (para 0051: stem 42).
Re Claim 4, Lindebjerg et al discloses the cerumen filter plug according to claim 1, wherein in use the engagement body is configured to extend along a longitudinal axis of the sound conduit towards the sound opening (para 0051: stem 42).
Re Claim 5, Lindebjerg et al discloses the cerumen filter plug of claim 1, wherein the engagement body is configured to provide for positioning the cerumen filter plug in the sound conduit such that at least a part of the inner-surface of the conduit wall para 0001: earwax/cerumen filter for placement in an opening sound inlet (hearing aid sound channel) of a hearing aid component; whereby the earwax filter fits within the sound inlet of the hearing aid via the circumferential bead 26/ring structure).
Re Claim 6, Lindebjerg et al discloses the cerumen filter plug according to claim 1, wherein the engagement body comprises a holding fixture configured to provide for the coupling of the holding shaft with the manipulation tool (paras 0051-0052: stem 42 & blind hole 50; where the blind hole 50 is configured to receive a tip 52 of a handling tool, where the tip 522 of the handling tool can be inserted into the blind hole 50 to handle the earwax filter).
Re Claim 7, Lindebjerg et al discloses the cerumen filter plug according to claim 6, wherein the holding fixture is configured to provide for click-fit coupling with the manipulation tool (paras 0051-0052: stem 42 & blind hole 50; where the blind hole 50 is configured to receive a tip 52 of a handling tool, where the tip 522 of the handling tool can be inserted into the blind hole 50 to handle the earwax filter; wherein the handling tool will have to include a click-fit within the holding hole 50 to be able to properly handle the earwax filter as emphasized in para 0053).
Re Claim 9, Lindebjerg et al discloses the cerumen filter plug to claim 1, wherein an outer-surface of the ring structure comprises at least one ridge extending along the outer-surface parallel to the central axis (fig. 2: 36; para 0050: at least two ribs 36/spokes).
Re Claim 10, Lindebjerg et al discloses the cerumen filter plug according to claim 9, wherein the filter structure comprises at least two spokes and the at least one ridge is fig. 2: 36; para 0050: at least two ribs 36/spokes).
Re Claim 11, Lindebjerg et al discloses the cerumen filter plug according to claim 1, wherein the filter structure comprises between one and four spokes (fig. 2: 36; para 0050: at least four ribs 36/spokes).
Re Claim 12, Lindebjerg et al discloses the cerumen filter plug claim 1, wherein at least a part of the engagement body is configured to engage with the manipulation tool by fitting inside a cavity in a tip of the manipulation tool (paras 0051-0052: stem 42 & blind hole 50; where the blind hole 50 is configured to receive a tip 52 of a handling tool, where the tip 522 of the handling tool can be inserted into the blind hole 50 to handle the earwax filter; wherein the handling tool will have to include a click-fit within the holding hole 50 to be able to properly handle the earwax filter).
Re Claim 13, Lindebjerg et al discloses the cerumen filter plug according to claim 12, wherein the part of the engagement body comprises a tapered shape (fig. 6: the structure of the earwax filter is tapered from the top portion with the circumferential bead 26 to the bottom portion).
Re Claim 14, Lindebjerg et al discloses the cerumen filter plug according to claim 1, further comprising: a shoulder extending outward from the engagement body and configured to engage with the manipulation tool so that the manipulation tool can push the cerumen filter plug along the sound conduit (paras 0051-0052: stem 42 & blind hole 50; where the blind hole 50 is configured to receive a tip 52 of a handling tool, where the tip 522 of the handling tool can be inserted into the blind hole 50 to handle the earwax filter; wherein the handling tool will have to include a click-fit within the holding hole 50 to be able to properly handle the earwax filter as emphasized in para 0053; whereby there further includes holes between the ribs of fig. 2 that can extend, where a user can use a hook).
Re Claim 16, Lindebjerg et al discloses the cerumen filter plug according to claim 1, wherein the outer-surface of the support ring is configured to produce essentially equal resistance to insertion of the cerumen filter plug into the sound outlet and extraction of the cerumen filter plug from the sound outlet (para 0001: earwax/cerumen filter for placement in an opening sound inlet (hearing aid sound channel) of a hearing aid component; whereby the earwax filter fits within the sound inlet of the hearing aid via the circumferential bead 26/ring structure; wherein the earwax filter is designed to have a flush fit within the sound inlet of the hearing aid).
Claim 20 has been analyzed and rejected according to claim 1 & 3.
Re Claim 22, Lindebjerg et al disclose the method of claim 20, wherein positioning the cerumen filter plug in the sound conduit comprises at least one of: inserting the cerumen filter plug in the sound conduit (paras 0051-0052: stem 42 & blind hole 50; where the blind hole 50 is configured to receive a tip 52 of a handling tool, where the tip 522 of the handling tool can be inserted into the blind hole 50 to handle the earwax filter; wherein the handling tool will have to include a click-fit within the holding hole 50 to be able to properly handle the earwax filter as emphasized in para 0053; whereby there further includes holes between the ribs of fig. 2 that can extend, where a user can use a hook) and removing the cerumen filter plug from the sound conduit (paras 0051-0052: stem 42 & blind hole 50; where the blind hole 50 is configured to receive a tip 52 of a handling tool, where the tip 522 of the handling tool can be inserted into the blind hole 50 to handle the earwax filter; wherein the handling tool will have to include a click-fit within the holding hole 50 to be able to properly handle the earwax filter as emphasized in para 0053; whereby there further includes holes between the ribs of fig. 2 that can extend, where a user can use a hook).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lindebjerg et al, US Patent Pub. 20140193012 A1 as applied to claim 1 above, in view of Christensen et al, US Patent Pub. 20120051577 A1.
Re Claim 2, Lindebjerg et al discloses the cerumen filter plug of claim 1, but fails to disclose wherein the filter structure comprises at least one of a filter screen, a filter Christensen et al, para 0049: mesh filter is selected from the Markush claim language). It would have been obvious to modify the Lindebjerg et al such that its wax filter is made up of mesh as taught in Christensen et al since mesh filters are ideal for separating particles from gases or liquids thanks to their aperture and pore size distribution. 

Claims 8, 15 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lindebjerg et al, US Patent Pub. 20140193012 A1.
Re Claim 8, Lindebjerg et al discloses the cerumen filter plug according to claim 1, but fails to disclose wherein the engagement body extends at least 0.5 millimetres and preferably at least 1 or 2 millimetres from the filter structure. Since the hearing aid structure is but only so big, it would not be a stretch to design the earwax filter that is required to fit within the sound inlet of the hearing aid in such a manner where the portion 42/48 that extends in fig. 5 of Lindebjerg et al is between 0.5 millimeters and 2 millimeters long and also where the diameter of the circumferential bead 26/ring is around 1.5 millimeters to 1.8 millimeters or slightly greater for the purpose of creating an earwax filter that can fit flush within the sound inlet of a typical hearing aid.
Claim 15 has been analyzed and rejected according to claim 8.
Re Claim 21, Lindebjerg et al discloses the method of claim 20, but fails to explicitly disclose wherein the sound conduit comprises a receiver output port and a sound opening and the cerumen filter plug is positioned in the sound conduit such the ring structure is closer to the receiver output port than the sound opening. However, . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lindebjerg et al, US Patent Pub. 20140193012 A1 as applied to claim 1 above, in view of Stobbe, US Patent 5497620.
Re Claim 18, Lindebjerg et al discloses a method for manufacturing a cerumen filter plug according to claim 1, but fails to disclose comprising: injecting a material into a mould of the cerumen filter plug. However, Stobbe teaches the concept of using a wax filter where mould could be injected to create the filter (Stobbe, col. 5, lines 20-22). It would have been obvious to modify the Lindebjerg et al device such that it can be designed in a manner to enable mould to be injected therewithin as taught in Stobbe for the purpose of strengthening the structure of the wax filter.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651               				5/22/2021